IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1788
                             Filed February 19, 2014

IN THE INTEREST OF T.R.,
      Minor Child,

A.R., Mother,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Webster County, Angela L. Doyle,

District Associate Judge.



       A.R. appeals the juvenile court ruling modifying a permanency order and

transferring custody of her child, T.R., to the Department of Human Services.

AFFIRMED.



       Dani L. Eisentrager of Eisentrager Law Office, Eagle Grove, for appellant.

       Thomas J. Miller, Attorney General, Bruce Kempkes, Assistant Attorney

General, Cori Kuhn-Coleman, County Attorney, and Jordan Brackey, Assistant

County Attorney, for appellee.

       Justine Deppe of Deppe Law Office, Jewell, attorney and guardian ad

litem for minor child.



       Considered by Potterfield, P.J., and Doyle and Bower, JJ.
                                         2



BOWER, J.

       A.R. appeals the juvenile court ruling modifying a permanency order and

transferring custody of her child, T.R., to the Department of Human Services.

A.R. claims services have not been offered to correct the situation leading to

T.R.’s removal from her home, and modification is not in the child’s best

interests. Because of the multiple out of home placements of the child in the last

year, prior accomplishments of the child while in structured settings, and the

child’s violent tendencies, we find modification and transfer of custody to the

Department of Human Services is in the child’s best interests.

I.     Background Facts and Proceedings

       On October 19, 2007, T.R. was adjudicated a child in need of assistance.

The child has been removed from the home several times and on at least six

different occasions during the last year. The child, at the time of the hearing, was

in secure detention pending a delinquency adjudication.           The delinquency

petition is the result of an alleged unprovoked brutal assault. The child has

admitted to substance abuse, but the mother has failed to take any steps to

address this problem.

       A.R., the child’s mother, has struggled to properly supervise and care for

the child. During one period of time, the child was residing at least part of the

time with A.R.’s sister. This is concerning because A.R.’s sister is married to and

lives with a registered sex offender.

       Much of the testimony presented during the hearing focused on A.R.’s

poor relationship with her Department of Human Services (DHS) caseworker.
                                         3



A.R. claims she has no relationship with the caseworker and has been provided

no meaningful services. The caseworker testified services have been offered

and A.R. refuses to communicate with DHS and participate in services. For her

part, A.R. has been involved with Behavioral Health Intervention Services (BHIS)

hoping this would correct the issues in the home. However the child has not

benefited from this program.

       The juvenile court found modification to be in the best interests of the child

because of the increasingly violent, aggressive, and disrespectful behavior

recently exhibited. The court further found termination of the mother’s parental

rights was not in the child’s best interests because of the child’s age and likely

objection to termination of the mother’s parental rights. Finally, the juvenile court

found DHS had made reasonable efforts to reunify the family based upon written

reports and the case permanency plan.

II.    Standard of Review

       We review permanency hearings de novo. In re N.M., 528 N.W.2d 94, 96

(Iowa 1995). We give weight to the juvenile court’s findings of fact, but we are

not bound by them. Id. “There is a rebuttable presumption that the child’s best

interests are served by parental custody.” Id.

III.   Discussion

       Permanency decisions are made pursuant to Iowa Code section 232.104

(2013). The district court modified the earlier permanency decision according to

section 232.104(2)(d)(3), which allows for transfer of the child to a suitable

person for long-term care so long as termination of the parent’s rights is not in
                                         4



the best interest of the child, services were offered to address the reasons for

removal, and the child cannot return home. Iowa Code § 231.104(2)(d)(3); (3).

Our overriding concern is the best interests of the child. Id. § 232.104(7).

         The evidence in this case shows T.R. is a troubled child.         There is

evidence the child has benefited from prior removals only to regress when

returned home. A.R., a single parent, admits she has struggled to balance her

work and parental duties. The child has engaged in increasingly aggressive,

violent, and disrespectful behavior, has struggled at school, and is now abusing

substances.      The child’s actions, substance abuse, success in structure

placements, and the child’s own statement, strongly support the ruling of the trial

court.

         We, like the juvenile court, are concerned with the relationship between

A.R. and her DHS caseworker. Whether the breakdown in that relationship is

because A.R. refuses to cooperate with DHS or because the caseworker refuses

to offer A.R. the assistance she needs, the record is clear T.R. has not

benefitted.

         We find the best interests of T.R. are served by transferring custody to

DHS as previously ordered.

         AFFIRMED.